       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 1 of 23                    FILED
                                                                                 2020 Nov-23 PM 05:00
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ANDRE’ TOFFEL, Bankruptcy
                        )
Trustee for the Estate of Geta
                        )
Barr,                   )
                        )
    Plaintiff,          )
                        )
v.                      )                    Case No.: 2:16-cv-01340-CLM
                        )
JEFFERSON COUNTY BARBER )
COMMISSION, et al.,     )
                        )
   Defendants.          )

                          MEMORANDUM OPINION

      Geta Barr sued two sets of defendants—the JCBC Defendants (the Jefferson

County Barber Commission, Florence Johnson, and Trina Paulding) and the Center

Point Defendants (the City of Center Point, Thomas Henderson, John Wood, and

John Watkins)—for shuttering her beauty salon and barbershop businesses in 2014.

The Eleventh Circuit reversed this court’s dismissal of Barr’s procedural due process

claims (doc. 87-1). To comply with the Eleventh Circuit’s mandate, this court has

had to sort out various issues on remand. The only remaining claims left unresolved

before trial are claims against the three remaining Center Point Defendants—the

City of Center Point, Henderson, and Watkins.

      For the reasons stated within, Center Point’s motion for summary judgment

on the procedural due process claims against it will be DENIED; Henderson and
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 2 of 23




Watkins’s motion for summary judgment on the procedural due process claims

against them will be GRANTED; Henderson’s motion for summary judgment on

the intentional interference with business relationship and trespass claims against

him will be GRANTED; and Watkins’s motion for summary judgment on the

intentional interference with business relationship and trespass claims against him

will be DENIED. Barr’s motions to strike (docs. 65 & 66) will be DENIED as

MOOT.

      The court will set for trial all claims not disposed of by this opinion or a

previous order. The court includes a list of these claims in its conclusion.

                                 BACKGROUND

I.    Statement of the Facts

      Geta Barr is a businessowner who operated a barbershop at 1687 Center Point

Parkway and a beauty salon and tax preparation business at 1849 Center Point

Parkway. In August 2014, the JCBC issued Barr multiple citations for inadequately

supervising student barbers at her barbershop. The JCBC then summoned Barr to

the Barber Commission office where the JCBC commissioners began to ask her

questions. Barr asked that the JCBC postpone the meeting until she could obtain

counsel, and the commissioners told Barr that the JCBC would reschedule the

meeting.




                                          2
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 3 of 23




      But soon after Barr’s meeting with the JCBC, Trina Paulding, a JCBC

inspector, met with Center Point mayor Thomas Henderson about Barr’s citations.

Henderson told Paulding that Center Point “would cooperate with the Barber

Commission.” Doc. 63-2 at 17. Then Paulding along with Center Point building

inspectors John Woods, John Watkins, and Wayne Plunkett went to Barr’s

businesses where they chain locked the doors and left cease and desist notices.

      Barr then obtained counsel, who convinced the JCBC to re-open Barr’s

businesses after she paid a $250 fine. The Center Point City Council then held a

hearing about Barr’s business licenses on October 9. Barr and her attorney both

attended the hearing. At the hearing, Barr’s attorney explained that he thought Barr

had resolved her issues with the JCBC regarding student barbers but that Center

Point had issues with Barr’s use of six non-permitted signs. The Councilmembers

then discussed that Center Point could require Barr to produce records of revenue.

At the close of the hearing, Barr’s attorney requested that the City Council list

actions that Barr needed to take and said that Barr would present evidence of

compliance at the next City Council meeting. The City Council then voted to allow

Barr “until Friday, October 17, 2014, at 5:00 PM to comply with all city ordinances.”

Doc. 61-6 at 6.

      On October 17, members of the Center Point Inspections Department,

including John Watkins, put cease and desist notices on the doors of both of Barr’s


                                          3
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 4 of 23




businesses. But, at that point, the City Council had passed no new resolution finding

Barr noncompliant with city ordinances.

      Six days later, the City Council met again and granted Barr until 1:00 PM on

October 31 to present all required information. The Council explicitly noted that if

Barr was “not in compliance at that time, the resolution to revoke the business

licenses will go into effect.” Doc. 61-7 at 3. Barr could not produce a requested 2010

tax return by October 31st, so she met with Henderson and asked him if she could

have an extension to produce the tax return. Henderson told her that he could do

nothing because “the order [was] already out.” Doc. 61-3 at 36. Members of the

Center Point Inspections Department then came to chain lock Barr’s businesses. And

Barr now no longer has a journeyman barber’s license from the JCBC.

II.   Procedural History

      Barr originally filed this suit in 2016. Counts 1, 4, 7, 9, and 12 alleged

violations of Barr’s right to procedural due process. Counts 2, 5, 8, 10, and 13 alleged

violations of Barr’s substantive due process rights. In Count 3, Barr brought a failure

to adequately hire, train, discipline, and supervise claim against Johnson. In Count

6, Barr brought an intentional interference with business relationship claim against

Johnson and Paulding. In Count 11, Barr brought a failure to adequately train,

discipline, and supervise claim against Henderson. In Count 14, Barr brought an

interference with business relationship claim against Henderson, Wood, and


                                           4
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 5 of 23




Watkins. In Count 15, Barr brought a trespass claim against Henderson, Wood, and

Watkins. And in Count 16 Barr brought an agency claim against Center Point.

      Soon after filing suit, Barr voluntarily dismissed Wood as a defendant. Doc.

18. The court then granted the JCBC and Paulding’s motion to dismiss the

procedural and substantive due process claims brought against them (Counts 1–2,

4–5). Doc. 35. The court also granted Johnson’s motion to dismiss the negligent

hiring claim brought against her (Count 3). See id. Following discovery, Center

Point, Henderson, Watkins, Johnson, and Paulding moved for summary judgment

on Barr’s remaining claims. Docs. 61, 62. The court granted Center Point,

Henderson, and Watkins summary judgment on the procedural and substantive due

process claims against them (Counts 7–10, 12–13) and dismissed with prejudice the

state-law agency claim (Count 16). Docs. 76, 77. The court then declined to exercise

supplemental jurisdiction over the remaining state-law claims (Counts 6, 11, 14–15)

and remanded those claims to state court. Docs. 76, 77.

      Barr appealed the dismissal of her procedural due process claims. The

Eleventh Circuit reversed, reasoning that Barr had stated a viable procedural due

process claim for at least the first closure of her businesses. See Doc. 87-1. But the

circuit court declined to address the merits of Barr’s procedural due process claims

over the second and third closure of her businesses. See id. Nor did the court reach




                                          5
        Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 6 of 23




Henderson and Watkins’s argument that they are entitled to qualified immunity on

the procedural due process claims brought against them. See id.

       Upon remand, the court reinstated all procedural due process claims against

all defendants and allowed Barr and the JCBC Defendants to cross move for

summary judgment. Doc. 100. Following the filing of the cross motions for summary

judgment, it emerged that Barr had filed for Chapter 7 bankruptcy. So the court

substituted the bankruptcy trustee, Andre’ Toffel, as the plaintiff. 1 Doc. 126. The

court then ruled on the cross motions for summary judgment, granting Paulding and

Johnson’s motion for summary judgment on the interference with business

relationship claims related to Barr’s barbershop customers but denying the motions

in all other respects. Doc. 127.

       Following the ruling on the summary judgment motions related to the JCBC

Defendants, the court directed the Center Point Defendants and the trustee to file

supplemental briefing on the Center Point-related issues. Doc. 128. The parties have

completed the supplemental briefing, so the Center Point-related issues are now ripe

for this court’s review. 2




1
  Even though the bankruptcy trustee is now litigating this case, the court calls Barr the plaintiff
throughout this memorandum opinion for ease of reference.
2
  The trustee’s supplemental brief confirmed that he is no longer pursuing a negligent training
claim against Henderson. See Doc. 130 at 4–5. So the court issued an order dismissing Count 11.
Doc. 131.
                                                 6
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 7 of 23




                                    STANDARD

      In reviewing a motion for summary judgment, this court views the facts and

draws all reasonable inferences in the light most favorable to the nonmoving party.

See Cuesta v. Sch. Bd. of Miami-Dade Cty., 285 F.3d 962, 966 (11th Cir. 2002).

Summary judgment is appropriate when there is no genuine dispute of material fact

and the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a).

A genuine dispute of material fact exists when “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).

                                    ANALYSIS

      The court still has to rule on these claims:

      • Count 7: the procedural due process claims against Center Point
        related to the second and third closures of Barr’s businesses;

      • Counts 9, 12: the procedural due process claims against Henderson
        and Watkins;

      • Counts 14, 15: the intentional interference with business relationship
        and trespass claims against Henderson; and,

      • Counts 14, 15: the intentional interference with business relationship
        and trespass claims against Watkins.

Below the court addresses each claim in turn.




                                          7
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 8 of 23




I.     Center Point is not entitled to summary judgment on the procedural due
       process claims against it.

       Center Point first argues that it is entitled to summary judgment on the

procedural due process claims brought against it for the second and third closures of

Barr’s businesses. To make out a procedural due process claim, a plaintiff must

show: “(1) a deprivation of constitutionally-protected liberty or property interest; (2)

state action; and (3) constitutionally-inadequate process.” Catron v. City of St.

Petersburg, 658 F.3d 1260, 1266 (11th Cir. 2011). In its motion for summary

judgment, Center Point argued that Barr’s procedural due process claim failed

because Barr did not capitalize on available post-deprivation state law remedies. See

Doc. 61 at 17–19. But as the Eleventh Circuit has held, Barr’s procedural due process

claims fall under the general rule that “[i]n situations where the State feasibly can

provide a predeprivation hearing before taking property, it generally must do so

regardless of the adequacy of a postdeprivation tort remedy to compensate for the

taking.” Barr v. Johnson, 777 F. App’x 298, 302 (11th Cir. 2019) (quoting Zinermon

v. Burch, 494 U.S. 113, 132 (1990)). So Barr’s failure to seek out post-deprivation

remedies does not doom her procedural due process claims.

       Instead, the Eleventh Circuit has instructed the court to consider the three-

factor balancing test set forth in Mathews v. Eldridge, 424 U.S. 319, 335 (1976),

when evaluating Barr’s procedural due process claims. The Mathews factors include

(1) the private interest that the official action will affect; (2) the risk of an erroneous
                                            8
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 9 of 23




deprivation of such interest through the procedures used, and the probable value, if

any, of additional or substitute procedural safeguards; and (3) the government’s

interest, including the function involved and the fiscal and administrative burdens

that the additional or substitute procedural requirement would entail. See id. On

remand, Center Point argues that it satisfied the Mathews factors before the second

and third closures of Barr’s businesses because it provided Barr with a hearing before

these closures of her businesses. Doc. 129 at 2–3.

      The court is unconvinced that the mere fact that Barr and her attorney

appeared at a business license hearing before the Center Point City Council

establishes that Center Point provided Barr with adequate procedural due process

before the second and third closures of her businesses. To be sure, at the October 9

hearing, the City Council informed Barr that her businesses would be closed unless

she complied with Center Point’s requirements by October 17. But the City Council

never held a hearing following the October 17 deadline to determine whether Barr

had addressed all issues raised at the business license hearing. Nor did the City

Council adopt a new resolution explicitly finding Barr noncompliant before Center

Point closed Barr’s businesses on October 17. And although before the October 31

closure of her businesses Barr admitted to Henderson that she could not produce a

requested 2010 tax return, no evidence suggests that Center Point offered Barr a

chance to explain her inability to produce the tax return before the third closure of


                                          9
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 10 of 23




her businesses. The court finds that a reasonable jury could conclude that Center

Point’s procedures were constitutionally inadequate. So the court will deny Center

Point’s motion for summary judgment on the procedural due process claims related

to the second and third closures of Barr’s businesses.

II.   Henderson and Watkins are entitled to qualified immunity.

      Henderson and Watkins each seek qualified immunity on the procedural due

process claims brought against them. Qualified immunity protects government

officials from being sued in their individual capacities so long as “their conduct ‘does

not violate clearly established statutory or constitutional rights of which a reasonable

person would have known.’” Vineyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir.

2002) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The Eleventh

Circuit applies a two-part test to determine whether a government official is entitled

to the defense of qualified immunity. “First, the official must prove that the allegedly

unconstitutional conduct occurred while he was acting within the scope of his

discretionary authority. Second, if the official meets that burden, the plaintiff must

prove that the official’s conduct violated clearly established law.” Harbert Int’l, Inc.

v. James, 157 F.3d 1271, 1281 (11th Cir. 1998) (citations omitted).

      A.     Scope of Discretionary Authority

      An official acted within the scope of his discretionary authority if he was “(a)

performing a legitimate job-related function (that is, pursuing a job-related goal), (b)


                                          10
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 11 of 23




through means that were within his power to utilize.” Holloman ex rel. Holloman v.

Harland, 370 F.3d 1252, 1265 (11th Cir. 2004). In her response in opposition to the

Center Point Defendants’ summary judgment motion, Barr argued that Henderson

acted outside the scope of his discretionary authority because he “had no authority,

discretionary or otherwise, to chain lock a business or deprive owners of property

contained within their business.” Doc. 63 at 27. But the scope of discretionary

authority “inquiry is not whether it was within the defendant’s authority to commit

the allegedly illegal act.” Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1282 (11th

Cir. 1998). Instead, the court must “ask whether the act complained of, if done for a

proper purpose, would be within, or reasonably related to, the outer perimeter of an

official’s discretionary duties.” Id. (quotations and citations omitted).

      The court finds that Henderson’s actions were reasonably related to his job as

mayor of Center Point. Henderson’s involvement with the first closure of Barr’s

businesses was agreeing to cooperate with the JCBC and directing Paulding to

coordinate with the Inspections Department. And Henderson’s involvement in the

second and third closures relate to the enforcement of the City Council’s October 9

and 23 resolutions. As the Center Point Defendants have argued, “[a]ny action which

Mayor Henderson takes in supervising City employees, working in conjunction with

the City Council, or dealing with businesses within the City are necessarily

discretionary functions taken in his role as mayor.” Doc. 61 at 22. So Mayor


                                          11
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 12 of 23




Henderson has met his burden under the first prong of the qualified immunity

analysis.

      The court also finds that Watkins acted within the scope of his discretionary

authority when he participated in chain locking Barr’s businesses and signing the

cease and desist letters placed on her business’s doors. As a Center Point City

Inspector, it was Watkins’s job to make sure that businesses comply with Center

Point ordinances and regulations. While Barr may disagree with the lawfulness of

Watkins’s conduct, he acted in pursuit of a job-related goal.

      B.     Clearly Established Law

      So the court next considers whether Henderson and Watkins violated clearly

established law. “A government official’s conduct violates clearly established law

when, at the time of the alleged conduct, the contours of the right are sufficiently

clear that every reasonable official would have understood that what he is doing

violates that right.” Mikko v. City of Atlanta, 857 F.3d 1136, 1146 (11th Cir. 2017)

(internal quotations and citations omitted). A right may be clearly established in one

of three ways: “(1) case law with indistinguishable facts clearly establishing the

constitutional right; (2) a broad statement or principle within the Constitution,

statute, or case law that clearly establishes a constitutional right; or (3) conduct so

egregious that a constitutional right was clearly violated, even in the total absence




                                          12
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 13 of 23




of case law.” Lewis v. City of W. Palm Beach, 561 F.3d 1288, 1291–92 (11th Cir.

2009) (internal citations omitted).

      Although the procedures afforded Barr before the second and third closures

of her businesses may have been constitutionally inadequate, the court finds that

Henderson and Watkins are entitled to qualified immunity on the procedural due

process claims related to these closures. Before these two closures, the Center Point

City Council invited Barr and her attorney to a business license hearing where they

discussed Barr’s need to comply with Center Point regulations. The City Council

then gave Barr an October 17 deadline to comply. Only after this October 17

deadline passed did Henderson and Watkins participate in the second closure of

Barr’s businesses. And only after Barr failed to produce the 2010 tax return by a new

October 31 deadline to produce all requested documents did Henderson and Watkins

participate in the third closure of Barr’s businesses. A reasonable official could view

the notice and hearing that Center Point provided Barr before these two closures and

not have understood that these procedures may be constitutionally inadequate. So

Henderson and Watkins are entitled to qualified immunity on the procedural due

process claims related to the second and third closures of Barr’s businesses. See

Mikko, 857 F.3d at 1146.

      Whether Henderson and Watkins are entitled to qualified immunity for the

procedural due process claims related to the first closure of Barr’s businesses


                                          13
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 14 of 23




presents a closer call because there was no hearing before this closure of Barr’s

businesses. But Barr has not pointed to a directly on-point case in which officials

who acted like Henderson and Watkins were found to have violated a plaintiff’s

procedural due process rights. And “[t]hough Mathews v. Eldrige can require pre-

deprivation process, that is not always the case.” Club Madonna, Inc. v. City of

Miami Beach, 924 F.3d 1370, 1378 (11th Cir. 2019) (citations omitted). So the court

is unconvinced that every reasonable official would have understood that not

providing Barr with a pre-deprivation hearing before the initial closure of her

businesses violated her procedural due process rights. The court thus finds that

Henderson and Watkins are also entitled to qualified immunity on the procedural

due process claims related to the initial closure of Barr’s businesses.

       In short, the court has found no case with similar enough facts that would have

put Henderson and Watkins on notice that their actions violated Barr’s constitutional

rights. So Henderson and Watkins are entitled to qualified immunity on the

procedural due process claims against them.

III.   Henderson is entitled to state-agent immunity.

       Henderson asserts that he enjoys state-agent immunity from the intentional

interference with business relationship and trespass claims brought against him. The

Alabama Supreme Court has established a burden-shifting process that governs the

assertion of state-agent immunity. Under this framework, the state agent bears the


                                          14
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 15 of 23




initial burden of showing that he was engaged in a function that creates state-agent

immunity. Giambrone v. Douglas, 874 So. 2d 1046, 1052 (Ala. 2003). These

functions include:

         • the formulating of plans, policies, or designs;

         • exercising judgment in the administration of a department or
           governmental agency, for example, allocating resources and
           supervising personnel;

         • discharging duties imposed on a department or agency by statute,
           rule, or regulation in the manner prescribed by the statute, rule,
           or regulation;

         • exercising judgment in the enforcement of criminal laws; and

         • exercising judgment in the discharge of duties imposed by
           statute, rule, or regulation in releasing prisoners, counseling or
           releasing persons of unsound mind, or educating students.

See Ex parte Cranman, 792 So. 2d 392, 405 (Ala. 2000).

      Once the state agent has met his initial burden, the burden shifts to the plaintiff

to show that one of the two exceptions to state-agent immunity applies. See Ex parte

Kennedy, 992 So. 2d 1276, 1282–83 (Ala. 2008). These exceptions prevent a

government employee from invoking state-agent immunity:

         • when the Constitution or laws of the United States, the
           Constitution of Alabama, or the laws, rules, or regulations of
           Alabama enacted or promulgated for regulating the activities of
           the governmental agency require otherwise; or




                                          15
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 16 of 23




         • when the State agent acts willfully, maliciously, fraudulently, in
           bad faith, beyond his or her authority, or under a mistaken
           interpretation of the law.

Cranman, 792 So. 2d at 405.

      Henderson’s involvement with the closures of Barr’s businesses relate to the

exercising of judgment in the administration and supervision of the Center Point

Inspections Department. So he has met his initial burden to show that he was

engaged in an immunized function. See id.

      The burden thus shifts to Barr to show that one of the two Cranman exceptions

to state-agent immunity applies. Barr argues that she has met this burden by

presenting evidence that Henderson “acted willfully, maliciously, in bad faith, and

beyond his authority when he authorized the City Inspection Department to chain

and lock [her] business doors on three separate occasions without a court order and

in violation of the City’s own ordinances.” Doc. 63 at 30. But the acts that Barr

points to in support of her state law claims against Henderson are that he (1)

facilitated the Inspections Department’s cooperation with the JCBC’s initial closure

of Barr’s businesses and (2) signed the cease and desist notice that led to the third

closure of Barr’s businesses after she informed him that she could not produce the

requested 2010 tax return by the City Council’s October 31 deadline. This conduct

does not support a finding that Henderson acted willfully, maliciously, in bad faith,




                                         16
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 17 of 23




or beyond his authority. So the court grants Henderson state-agent immunity on the

intentional interference with business relationship and trespass claims against him.

IV.   The court will deny Watkins’s motion for summary judgment on the
      state-law claims against him.

      The court finally addresses the intentional interference with business

relationship and trespass claims against Watkins.

      A.     State-agent Immunity

      In their supplemental briefing on remand, the Center Point Defendants have

argued that Watkins, like Henderson, is entitled to state-agent immunity on the state

law claims against him. See Doc. 95 at 1 n.1, Doc. 129 at 5. But when the Center

Point Defendants originally moved for summary judgment, only Henderson asserted

the state-agent immunity defense. See Doc. 61. And the Center Point Defendants’

reply brief failed to respond to Barr’s argument that Watkins waived the right to

assert a state-agent immunity defense by failing to raise it in the summary judgment

motion. See Doc. 63 at 32 n.5, Doc. 68. State-agent immunity is an affirmative

defense. See Ex parte Sawyer, 984 So. 2d 1100, 1107 (Ala. 2007). So the court finds

that by failing to raise state-agent immunity in his motion for summary judgment

Watkins has waived the right to assert state-agent immunity at the summary

judgment stage.




                                         17
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 18 of 23




      B.     Intentional Interference with Business Relationship

      The court thus turns to the merits of the intentional interference with business

relationship claim against Watkins. Under Alabama law, the elements of a claim for

wrongful interference with business relationship are “(1) the existence of a

[protectable] business relationship; (2) of which the defendant knew; (3) to which

the defendant was a stranger; (4) with which the defendant intentionally interfered;

and (5) damage.” White Sands Grp., LLC v. PRS II, LLC, 32 So. 3d 5, 14 (Ala. 2009).

But even if a plaintiff establishes these elements, justification is an affirmative

defense to a tortious interference claim. See id. at 12.

      Watkins argues that he is entitled to summary judgment on the intentional

interference claim because no evidence shows that he intended to interfere with

Barr’s business relationships and/or he was justified in his actions because he was

merely enforcing resolutions of the Center Point City Council. Watkins signed cease

and desist letters placed on the doors of Barr’s businesses and participated in the

chain locking of her barbershop and beauty salon. The natural consequence of these

actions is that Barr would be prevented from servicing customers at her businesses

(at least temporarily). So the court rejects Watkins’s argument that no reasonable

juror could find that he intentionally interfered with Barr’s business relationships

with her beauty salon and barbershop customers.




                                           18
       Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 19 of 23




       And fact disputes surrounding the adequacy of the procedures that Center

Point afforded Barr before the closure of her businesses precludes summary

judgment based on the affirmative defense of justification. As explained above, there

was no hearing before the first closure of Barr’s businesses. And although the City

Council ordered Barr to comply with its ordinances, there was no resolution before

the second closure of Barr’s businesses that explicitly found her noncompliant. Nor

did the City Council allow Barr to explain why she could not produce the 2010 tax

return that led to the third closure of her businesses. A reasonable juror could view

this evidence and determine that the closures of Barr’s businesses, which Watkins

participated in, were not justified. 3

       C.      Trespass

       The court next turns to the trespass claim against Watkins. A defendant is

liable for trespass if he intentionally: (1) enters land in the possession of another; (2)

causes a thing or third person to enter another’s land; (3) remains on the land; or (4)

fails to remove a thing from the land that he has a duty to remove. See Rushing v.

Hooper McDonald, Inc., 300 So. 2d 94, 96 (Ala. 1974). Watkins argues that he is

entitled to summary judgment on the trespass claim because he was present at Barr’s



3
  When originally briefing the summary judgment motions, Barr moved to strike Henderson,
Watkins, Johnson, and Paulding’s assertion of the affirmative defense of justification. Docs. 65,
66. Because the court rejects the justification defense on the merits, it denies as moot Barr’s
motions to strike. If Watkins, Johnson, or Paulding reassert the justification defense at trial, Barr
will have leave to renew her motion.
                                                 19
         Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 20 of 23




businesses to enforce Center Point City Council resolutions not to engage in a

“wrongful act to intentionally intrude upon . . . Barr’s possessory interest.” Doc. 61

at 34.

         But a defendant needn’t intend to intrude upon another’s possessory interest

to be liable for trespass. See W.T. Ratliff Co. v. Henley, 405 So. 2d 141, 146 (Ala.

1981). Instead, the intent required is “the intent to do the act which leads to the

trespass.” See id. And as Barr argues, a reasonable juror could find that Watkins

acted wrongfully because (a) there was no court order to shutter Barr’s businesses,

and (b) Center Point may have provided Barr with inadequate process before

Watkins arrived to chain lock the doors to Barr’s barbershop and beauty salon.

         D.    Individual vs. Official Capacity

         Watkins finally argues that the court should grant him summary judgment on

the state-law claims because Barr sues Watkins in his individual capacity for conduct

related to his official job duties. According to Watkins, a plaintiff cannot bring

individual capacity claims against a government employee for acts taken because of

his job position. In support of this argument, Watkins points to Justice Murdock’s

concurring opinion in Morrow v. Caldwell, 153 So. 3d 764, 772–74 (Ala. 2014) in

which he stated that a municipal employee’s personal liability depends “on the

existence of a duty that was personal to the employee (not merely a duty of his or




                                          20
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 21 of 23




her employer) and that ran to the plaintiff (and not merely from the employee to his

or her employer).”

      But Justice Murdock’s opinion in Morrow was not dealing with the question

of when it is appropriate to bring an individual capacity suit against a government

officer. Instead, the question in Morrow was whether the $100,000 statutory cap on

suits against municipalities applies to claims asserted against employees in their

individual capacity. See id. So the court finds the Morrow concurrence to have little

applicability to Watkins’s argument that he should not be liable in his individual

capacity. Besides, Barr has not merely alleged that Watkins is liable because of

actions his employer took to close her businesses. Instead, she has argued that

Watkins is liable for intentional interference with her business relationships and

trespass because he personally chain locked her businesses and signed cease and

desist letters placed on her businesses’ doors. Given that plaintiffs often sue

government officials in their individual capacities for actions that they would have

not taken but for their jobs, the court rejects Watkins’s argument that it was

inappropriate to sue him in his individual capacity. The court will deny Watkins’s

motion for summary judgment on the intentional interference with business

relationship and trespass claims.




                                         21
      Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 22 of 23




                                  CONCLUSION

      In summary, the court will: DENY Center Point’s motion for summary

judgment on the procedural due process claims against it; GRANT Henderson and

Watkins’s motions for summary judgment on the procedural due process claims

against them; GRANT Henderson’s motion for summary judgment on the

intentional interference with business relationship and trespass claims against him;

and DENY Watkins’s motion for summary judgment on the intentional interference

with business relationship and trespass claims against him. The court will also

DENY as MOOT Barr’s motions to strike (docs. 65 & 66).

      The claims set for trial are as follows:

         • Count 1: procedural due process claims against the JCBC;

         • Count 4: procedural due process claims against Paulding;

         • Count 6: intentional interference with business relationship
           claims against Johnson and Paulding related to Barr’s beauty
           salon customers;

         • Count 7: procedural due process claims against Center Point;

         • Count 14: intentional interference with business relationship
           claims against Watkins; and,

         • Count 15: trespass claims against Watkins.

      By separate order, the court will carry out these findings.




                                          22
Case 2:16-cv-01340-CLM Document 132 Filed 11/23/20 Page 23 of 23




DONE this November 23, 2020.



                          _________________________________
                          COREY L. MAZE
                          UNITED STATES DISTRICT JUDGE




                               23
